DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Status of the Claims
Claims 44-67 are pending.  Claim 44-55 and 59-64 stand withdrawn with traverse.  Claims 56-58 and 65-67 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Tazuko (H07-196434; publication date: 08/01/1998; cited in the IDS filed 08/26/2019; citing the English Human Translation mailed on 03/11/2020) as evidenced by Renner et al. (US 8,574,564; issue date: 11/05/2013; of record) in view of Sagi et al. (US 2008/0199540; publication date 08/21/2008 of record), and further in view of Kauranen (US 2006/0257333; publication date: 11/16/2006; of record). 

Tazuko teaches a method of treating atopic dermatitis by applying powdered calcium carbonate (i.e. a plurality of calcium carbonate particles) derived from shell fossil and/or urchin and preferably derived from Chlamys islandica erythrocomata(para 0002, 0005, 0006, 0014).  Tazuko discloses the shell fossil derived calcium carbonate to be preferable to some mineral sources of calcium carbonate that have conventionally been used as the calcium components to treat atopic dermatitis in the prior art (0002).  Tazuko discloses further “it is certainly possible to use a powder obtained from the calcium carbonate existing as a mineral in the nature” (0002).  With respect to the limitations of instant claims 56 and 67 regarding the topical inflammation or skin affliction, atopic dermatitis causes erythema and induration (Renner: col 87, lines 10-15), thus these skin afflictions are considered inherently disclosed by Tazuko.  With regard to the dosage form, Tazuko discloses that the composition may be in any topical form including creams, lotions, tonics and ointment (para 0007 and 0019) therefore, the examiner considers Tazuko to embrace liquid or semi-solid dosage forms.  The composition of Tazuko is devoid of clintoptilolite and the calcium carbonate is the only active agent (limitations of instant claims 56 and 65-67).  
Tazuko does not disclose whether the calcium carbonate particles are stabilized synthetic amorphous calcium carbonate particles; however this was known in the prior art:  
Sagi discloses particles of stabilized amorphous calcium carbonate (abstract).  The stable ACC may be produced synthetically (0033).  Sagi discloses further that the 
It would have been prima facie obvious to use the synthetic stabilized amorphous calcium carbonate disclosed by Sagi in the method of Tazuko because one having ordinary skill in the art would have recognized any calcium carbonate source to be suitable for treating atopic dermatitis by applying to the skin.  
Tazuko discloses further that the composition may be in the form of an ointment (0019), which embraces a non-aqueous vehicle and also discloses formulation of the calcium carbonate as a powder in a liquid (i.e. a suspension 0009); however, Tazuko does not expressly state that the ointment described therein is non-aqueous.
Sagi discloses further that the ACC particles may be formulated as a suspension and that the suspension may include a solvent such as vegetable oil (para 0014).  
Kauranen discloses that compositions comprising vegetable oil are beneficial for skin conditions including eczema (i.e. atopic dermatitis) and psoriasis because it has a softening effect (title and para 0019).  
The skilled Artisan would have been motivated to apply the ACC particles disclosed by Sagi in a vegetable oil carrier in order to provide additional benefit to the skin (Kauranen para 0019).  The skilled Artisan would have had a reasonable expectation of success in ameliorating atopic dermatitis when applying the ACC particles in an oil carrier to the affected skin because Tazuko indicates that the mineral powders may be applied in any type of topical carrier.  The examiner interprets this to 
With respect to the limitation of instant claim 57 requiring the ACC particles to be insoluble in the non-aqueous liquid carrier, the vegetable oil carrier contains no water, and the examiner considers ACC particles to be insoluble in vegetable oil, absent evidence to the contrary, as this is disclosed by Sagi as an ingredient that can be used to formulate the particles as a suspension (para 0014), and the formulation would not remain in suspension if the ACC particles were soluble in the medium in which they were suspended.  

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Tazuko (H07-196434; publication date: 08/01/1998; cited in the IDS filed 08/26/2019; citing the English Machine Translation) as evidenced by Renner et al. (US 8,574,564; issue date: 11/05/2013) in view of Sagi et al. (US 2008/0199540; publication date 08/21/2008 of record), and further in view of and Kauranen (US 2006/0257333; publication date: 11/16/2006; of record) as applied to claims 56 and 65-67 above, and further in view of Harris et al. (US 2008/0299228; publication date: 12/04/2008).  

With respect to instant claim 57, the stabilized ACC particles disclosed by Sagi contain ACC that is stabilized by association with an organic material (para 0005), thus they also contain an agent stabilizing the ACC in amorphous form.
None of the above references discloses the viscosity of the composition.
Harris discloses that compositions for application to the skin for treatment of conditions such as psoriasis (abstract) desirably have a viscosity of 100-20,000 cps in order to avoid dripping (para 0067).  One of ordinary skill in the art would have been motivated to formulate the Tazuko’s composition to have a viscosity of greater than 100 .  

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Tazuko (H07-196434; publication date: 08/01/1998; cited in the IDS filed 08/26/2019; citing the English Machine Translation) as evidenced by Renner et al. (US 8,574,564; issue date: 11/05/2013) in view of Sagi et al. (US 2008/0199540; publication date 08/21/2008 of record), and further in view of and Kauranen (US 2006/0257333; publication date: 11/16/2006; of record) as applied to claims 56 and 65-67 above, and further in view of Gobbi (WO 2005/097084; publication date: 10/20/2005; cited in the IDS filed on 05/03/2018).  

The relevant disclosures of Tazuko, Sagi, and Kauranen are set forth above.  None of these references expressly disclose the ailments required by instant claim 58.
Gobbi discloses that calcium salts including calcium carbonate may be used to treat psoriasis (abstract).
It would have been prima facie obvious to apply Tazuko’s method to a patient suffering from psoriasis because one of ordinary skill in the art would have recognized this method to be suitable based on Gobbi’s disclosure that calcium salts including calcium carbonate are indicated in treatment of psoriasis.  Please refer to MPEP 2144.07.  

Response to Arguments
11/29/2021 have been fully considered but they are not persuasive.

On page 10, Applicant argues that when considering combination of publications one has to assess whether a person of ordinary skill in the art would have been motivated combining the teachings of these publications.  Applicant argues further that Gobi merely lists calcium carbonate among other salts of calcium without providing any motivation using it instead of calcium trifluoroacetate.  
Here Applicant mischaracterizes the standard required to arrive at an obviousness conclusion.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have predicted at the effective filing date of the instant invention that Sagi’s ACC particles would have been suitable for the application disclosed by Tazuko for reasons of record.

On page 11, Applicant points out that the examiner has combined three references to arrive at the obviousness conclusion. 
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

On page 11, Applicant asserts that the examiner has used impermissible hindsight to reconstruct the instant invention, as claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617